                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 1 of 12



                    1   FENNEMORE CRAIG, P.C.
                        Anthony W. Austin (No. 025351)
                    2   Philip L. Brailsford (No. 032074)
                        2394 East Camelback Road, Suite 600
                    3   Phoenix, AZ 85016-3429
                        Telephone: (602) 916-5000
                    4   Email: aaustin@fclaw.com
                        Email: pbrailsford@fclaw.com
                    5
                        Attorneys for Plaintiff
                    6   HIP Lending Group, LLC
                    7                               UNITED STATES DISTRICT COURT
                    8                                    DISTRICT OF ARIZONA
                    9   HIP Lending Group, LLC, an Arizona             No:
                        limited liability company,
                  10
                                           Plaintiff,
                  11                                                   MOTION FOR THE
                                   v.                                  APPOINTMENT OF RECEIVER
                  12
                        Goalz Restaurant Group, LLC, a Wyoming         Expedited Relief Requested
                  13    limited liability company; Goalz CD Pooler
                        GA, LLC, a Wyoming limited liability
                  14    company; Goalz Dairy Denver NC, LLC,
                        formerly known as Goalz DQ Denver NC,
                  15    LLC, a Wyoming limited liability company;
                        Goalz Dairy Ft Pierce FL, LLC, a Florida
                  16    limited liability company; Goalz DH Springs
                        CO, LLC, a Wyoming limited liability
                  17    company; Goalz DH Georgetown KY 111,
                        LLC, a Wyoming limited liability company;
                  18    Goalz DH IL 107, LLC, an Illinois limited
                        liability company; Goalz DH IL 109, LLC,
                  19    an Illinois limited liability company; Goalz
                        DH Slidell LA 112, LLC, a Wyoming
                  20    limited liability company; Goalz Restaurant
                        Group COWY, LLC, a Wyoming limited
                  21    liability company; Goalz Restaurant Group
                        FLA, LLC, a Wyoming limited liability
                  22    company; Goalz Restaurant Group KTY,
                        LLC, a Wyoming limited liability company;
                  23    Goalz Restaurant Group NCSC, LLC, a
                        Wyoming limited liability company; and
                  24    Shawn Eby, a Wyoming resident,
                  25                          Defendants.
                  26
                  27               This Motion for the Appointment of Receiver (the “Motion”) is submitted by
                  28    Plaintiff HIP Lending Group, LLC (“Plaintiff”) and is supported by the following
FENNEMORE CRAIG, P.C.
       PHOENIX



                        15620712
                             Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 2 of 12



                    1   Memorandum of Points and Authorities, exhibits, and the Declaration of R. Craig Hannay
                    2   attached hereto as Exhibit 1 (the “Declaration”). Defendants Goalz Restaurant Group,
                    3   LLC, Goalz CD Pooler GA, LLC, Goalz Dairy Denver NC, LLC, formerly known as Goalz
                    4   DQ Denver NC, LLC, Goalz Dairy Ft Pierce FL, LLC, Goalz DH Springs CO, LLC, Goalz
                    5   DH Georgetown KY 111, LLC, Goalz DH IL 107, LLC, Goalz DH IL 109, LLC, Goalz
                    6   DH Slidell LA 112, LLC, Goalz Restaurant Group COWY, LLC, Goalz Restaurant Group
                    7   FLA, LLC, Goalz Restaurant Group KTY, LLC, Goalz Restaurant Group NCSC, LLC, and
                    8   Shawn Eby (collectively “Defendants”) are in default of the Second Amended Loan
                    9   Agreement (defined below). Accordingly, the Collateral (defined below) and Plaintiff’s
                  10    rights therein need to be protected, and Defendants consented to the appointment of a
                  11    receiver in the Second Amended Loan Agreement. See Complaint Exhibit E Section 9.2.
                  12                         MEMORANDUM OF POINTS AND AUTHORITIES
                  13    I.         FACTUAL BACKGROUND
                  14               A.   Corporate Structure
                  15               1.   Defendants are part of a corporate family of entities that operate quick service
                  16    restaurants in Wyoming, Colorado, Illinois, Kentucky, Florida, Georgia, North Carolina,
                  17    South Carolina, and Louisiana. These restaurants are operated pursuant to franchise
                  18    agreements with Dog Haus, Church’s Chicken, Dairy Queen, and Captain D’s.
                  19               2.   In general, Goalz Restaurant Group, LLC (“GRG”) owns membership
                  20    interests in all of the corporate Defendants either directly or indirectly (the “Subsidiary
                  21    Guarantors”). See Complaint Exhibit A.
                  22               3.   GRG operates as the management company for the Subsidiary Guarantors in
                  23    the operation of the respective quick service restaurant owned by the particular Defendant.
                  24               4.   In addition to the Subsidiary Guarantors, GRG directly holds majority
                  25    membership interests in the following entities:
                  26                    a.     DH Cheyenne WY, LLC
                  27                    b.     CD Lincolnton NC, LLC
                  28                    c.     CD Lancaster SC, LLC
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                      -2-
                        15620712
                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 3 of 12



                    1                    d.    CD Shelbyville KY, LLC
                    2                    e.    Dairy Commerce City CO, LLC
                    3                    f.    Dairy Fed Highway FL, LLC
                    4                    g.    Dairy Traditions FL, LLC
                    5              5.    Through its wholly owned holding company Goalz Restaurant Group
                    6   COWY, LLC, GRG holds majority membership interests in CC Cheyenne WY, LLC.
                    7              6.    Through its wholly owned holding company Goalz Restaurant Group FLA,
                    8   LLC, GRG holds majority membership interests in CC Apopka FL, LLC and CC Melbourne
                    9   FL, LLC.
                  10               7.    Through its wholly owned holding company Goalz Restaurant Group KTY,
                  11    LLC, GRG utilizes the trade name CC Dixie Highway.
                  12               8.    Through its wholly owned holding company Goalz Restaurant Group NCSC
                  13    LLC, GRG utilizes the trade name CC Huntsville AL and holds majority membership
                  14    interests in:
                  15                     a.    CC Lincolnton NC, LLC
                  16                     b.    CC Lancaster SC, LLC
                  17    (collectively, these entities are referred to as the “Subsidiary LLCs”).
                  18               9.    Mr. Eby serves as Defendants’ President and Chief Executive Officer.
                  19               B.    Plaintiff’s Loans to Defendants
                  20               10.   In September 2018, Defendants and Plaintiff entered into a loan agreement
                  21    through which Plaintiff agreed to, and did, loan $800,000 through multiple advances (the
                  22    “Loan Agreement”). See Complaint Exhibit B.
                  23               11.   In connection with the Loan Agreement, Defendants granted a security
                  24    interest in the following assets whether then owned or subsequently acquired or created:
                  25                     All Accounts, Chattel Paper, Goods (including all Inventory,
                                         Equipment and Fixtures), Documents, Instruments, General
                  26                     Intangibles (including Payment Intangibles), Investment
                                         Property, Letter-of-Credit Rights, Supporting Obligations,
                  27                     Commercial Tort Claims, Other Property, and Borrower’s
                                         limited liability membership interests in its Subsidiaries; all
                  28                     Proceeds and products of all of the foregoing (including
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                       -3-
                        15620712
                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 4 of 12



                    1                    Proceeds of any insurance policies and claims against third
                                         parties for loss or any destruction of any of the foregoing); and
                    2                    all Records relating to any of the foregoing.
                    3   (the “Collateral”). See Complaint Exhibit B Section 5.1 (defined terms above are defined

                    4   in Exhibit B to the Complaint). Plaintiff perfected its security interest in the Collateral by

                    5   filing UCC-1 Financing Statements in the respective states. See Complaint Exhibit C.

                    6              12.   The Subsidiary Guarantors guaranteed the obligations under the Loan

                    7   Agreement and agreed that each is “jointly and severally liable for, and absolutely and

                    8   unconditionally guarantees to Lender the prompt payment and performance of, all

                    9   Obligations.” See Complaint Exhibit B Section 12.1.

                  10               13.   In March 2019, Defendants required additional capital and the Loan

                  11    Agreement was amended to provide for additional advances totaling $1,000,000.00, which

                  12    was funded by Plaintiff (the “Amended Loan Agreement”). See Complaint Exhibit D.

                  13               14.   In connection with the Amended Loan Agreement, Defendants granted a

                  14    security in the Collateral, which was perfected by Plaintiff through the filing of UCC-1

                  15    Financing Statements. See Complaint Exhibit C.

                  16               15.   As with the Loan Agreement, each Subsidiary Guarantor unconditionally

                  17    guaranteed the amounts borrowed. See Complaint Exhibit D Section 12.1.

                  18               16.   One month later, additional funds were required by Defendants and the parties

                  19    entered into the Second Amended and Restated Loan, Guaranty and Security Agreement,

                  20    which increased the amount borrowed (and actually loaned) to $3,000,000.00 (the “Second

                  21    Amended Loan Agreement”). See Complaint Exhibit E.

                  22               17.   In connection with the Second Amended Loan Agreement, Defendants

                  23    granted a security in the Collateral, which was perfected by Plaintiff through the filing of

                  24    UCC-1 Financing Statements. See Complaint Exhibit C.

                  25               18.   As with the Loan Agreement and Amended Loan, each Subsidiary Guarantor

                  26    unconditionally guaranteed the amounts borrowed. See Complaint Exhibit E Section 12.1.

                  27    Moreover, just like it did with the Loan Agreement and Amended Loan, GRG covenanted

                  28    and agreed that, as GRG created new Subsidiaries (defined as those entities which GRG
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                        -4-
                        15620712
                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 5 of 12



                    1   held 51% or more of the membership interests), those entities would become guarantors
                    2   under the Second Amended Loan Agreement. See Complaint Exhibit E Section 8.2
                    3   (identical provisions are contained in the Loan Agreement and Amended Loan Agreement).
                    4              19.   The Second Amended Loan Agreement was to be repaid through thirty-six
                    5   (36) monthly payments of accrued interest and principal beginning on January 1, 2020.
                    6   Each monthly payment was due on the first of each month until paid in full. The entire
                    7   principal balance of the loan was due with all interest, fees, and other charges on January
                    8   1, 2023 if not otherwise accelerated.
                    9              20.   Interest accrues on the principal balance at the rate of fifteen percent. After
                  10    an event of default, interest accrues at the default rate of twenty-five percent.
                  11               C.    Defendants’ Operations Struggle
                  12               21.   As hinted at above, Defendants have consistently had cash flow issues that
                  13    have hampered their operations and ability to repay obligations – including Plaintiff’s loan.
                  14               22.   Despite the $3,000,000.00 loan to Defendants, the operations of Defendants
                  15    have consistently lost money to the point that Defendants have struggled to make payroll
                  16    without additional advances from Plaintiff.
                  17               23.   Subsequent to the Second Amended Loan Agreement, Plaintiff made these
                  18    additional loans to Defendants.
                  19               24.   In August 2019, GRG caused the Goalz Restaurant Group NCSC LLC
                  20    restaurant known as CC Huntsville AL to cease operations and close down. Goalz
                  21    Restaurant Group NCSC LLC conducted the closure without notifying Church’s Chicken,
                  22    the franchisor. Upon Church’s Chicken learning of the closure, GRG was able to avoid a
                  23    complete termination of the franchise agreement by entering into a promissory note in the
                  24    amount of $283,093.00 for the damages suffered by the franchisor. See Complaint Exhibit
                  25    G. The note provides that any default thereunder is a default upon all franchise agreements
                  26    with the franchisor. Id. at ¶ 6. In early March 2020, GRG and Goalz Restaurant Group
                  27    NCSC, LLC failed to make the requisite payments and a notice of default was sent. See
                  28    Complaint Exhibit H.
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                       -5-
                        15620712
                             Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 6 of 12



                    1              25.   In addition to the financial defaults, Defendants received on March 5, 2020
                    2   two notices of default for failure to abide by the operational terms of the franchise
                    3   agreement with Church’s Chicken. See Complaint Exhibit I. As noted above, these
                    4   violations threaten the franchise agreements for all Defendants who operate under the
                    5   Church’s Chicken flag.
                    6              26.   As of February 2020, Defendants had outstanding payables (not including
                    7   payments to Plaintiff) in excess of $1,000,000.00.
                    8              27.   Despite these struggles and serious cash flow issues, Defendants have, at Mr.
                    9   Eby’s direction, prioritized the payment of Mr. Eby’s guaranteed payments (i.e. his salary)
                  10    over other creditors – including rent, utilities, and payroll. See Complaint Exhibit J.
                  11               28.   Further in February 2020, Defendants, at Mr. Eby’s direction, increased Mr.
                  12    Eby’s wife’s salary from $50,000 to $75,000 despite consistent shortfalls in making payroll
                  13    and payment of other expenses.
                  14               29.   At that same time, Defendants also increased the pay of Defendants’
                  15    marketing person from $50,000 to $65,000 with no explanation.
                  16               30.   Plaintiff is further informed that in early March 2020, Defendants have
                  17    received disconnect notices from various utilities for non-payment. See Complaint Exhibit
                  18    K.
                  19               31.   Additionally, Defendants have received notices of default from landlords of
                  20    various stores with the threat of lockouts being instituted if payment is not received. See
                  21    Complaint Exhibit L.
                  22               D.    Goalz Default
                  23               32.   In addition to the financial and managerial issues discussed above,
                  24    Defendants have failed to make any payment to Plaintiff as required under the Second
                  25    Amended Loan Agreement.
                  26               33.   On March 2, 2020, Plaintiff hand delivered a notice of default and opportunity
                  27    to cure to Mr. Eby as required by the Second Amended Loan Agreement. See Complaint
                  28
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                       -6-
                        15620712
                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 7 of 12



                    1   Exhibit M. Defendants had five days to cure the defaults set forth therein or an event of
                    2   default will have been deemed to occur.
                    3              34.   Upon an event of default, Plaintiff is entitled to exercise a variety of remedies,
                    4   including acceleration, imposition of default interest rate, and foreclosure. Defendants have
                    5   also agreed that Plaintiff “may, in its discretion, petition for and obtain the appointment of
                    6   a receiver to take possession of any or all of the Collateral and to operate any Obligor’s
                    7   business and to exercise such rights and powers as the court appointing such receiver shall
                    8   confer upon such receiver . . . .” See Complaint Exhibit E Section 9.2.
                    9              35.   Despite the notice and opportunity to cure, Defendants failed to cure, or make
                  10    any arrangements to cure, the defaults under the Second Amended Loan Agreement.
                  11               36.   On March 10, 2020, Plaintiff delivered its notice of acceleration and demand
                  12    for payment of the amounts due under the Second Amended Loan Agreement. See
                  13    Complaint Exhibit N. As of March 9, 2020, Defendants were obligated to Plaintiff in the
                  14    amount of $3,377,869.48, which represents outstanding principal and accrued interest. In
                  15    addition to these amounts, Plaintiff is entitled to its attorneys’ fees and costs.
                  16               37.   Given the deteriorating nature of the Defendants’ financial situation, the
                  17    threatened termination of the franchise agreements, looming utility disconnections, and
                  18    potential lockouts by landlords, a receiver is necessary to protect Plaintiff’s collateral from
                  19    further deterioration.
                  20    II.        ARGUMENT
                  21               A.    The Legal Standard For Appointment Of A Receiver.
                  22               “[F]ederal law governs the issue of whether to appoint a receiver in a diversity
                  23    action.” Canada Life Assur. Co. v. LaPeter, 563 F.3d 837, 843 (9th Cir. 2009); see also
                  24    Fed. R. Civ. P. 66. A court’s decision whether to appoint a receiver is reviewed on an abuse
                  25    of discretion standard. Canada Life Assur. Co., 563 F.3d at 844. “[T]here is ‘no precise
                  26    formula for determining when a receiver may be appointed.’” Id. quoting Aviation Supply
                  27    Corp. v. R.S.B.I. Aerospace, Inc., 999 F.2d 314, 316 (8th Cir. 1993). Rather, federal courts
                  28    consider a variety of factors in making this determination, including whether: (1) the
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                        -7-
                        15620712
                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 8 of 12



                    1   plaintiff has a valid claim; (2) the defendant has either engaged or is likely to engage in
                    2   fraud; (3) the property is in imminent danger of dissipation; (4) available legal remedies are
                    3   inadequate; (5) the harm to the plaintiff by denial of receivership would outweigh injury to
                    4   the defendant; (6) “plaintiff’s probable success in the action and the possibility of
                    5   irreparable injury to plaintiff’s interest in the property”; and (7) “plaintiff’s interests sought
                    6   to be protected will in fact be well-served by receivership.” Canada Life Assur. Co., 563
                    7   F.3d at 844 (citations and quotations omitted). No single factor is dispositive, but the Court
                    8   is granted broad discretion in appointing a receiver. Id. at 845.
                    9              “Because receivership interferes very seriously with the defendant’s property rights,
                  10    a party seeking . . . receiver[ship] must generally show that he has some ‘legally recognized
                  11    right’ in the property, such as a security interest, that amounts to more than a mere claim
                  12    against the defendant.” Paradise v. USPLabs, LLC, No. SA CV 16-0200-DOC (KESx),
                  13    2016 WL 11505594, at *4 (C.D. Cal. Apr. 11, 2016) (quotation omitted); see Office Depot
                  14    Inc. v. Zuccarini, 596 F.3d 696, 702–03 (9th Cir. 2010) (affirming district court’s
                  15    appointment of receiver to obtain and sell domain names owned by judgment debtor to
                  16    satisfy judgment); Aviation Supply Corp., 999 F.2d at 316–17 (upholding, in action for
                  17    breach of contract, appointment of receiver on motion of judgment creditor when it
                  18    appeared that judgment debtor was hiding assets).
                  19               “Creditors with a security interest in property have a well-established interest in the
                  20    property sufficient to support the appointment of a receiver.” Brill & Harrington Inv. v.
                  21    Vernon Sav. & Loan Ass’n, 787 F. Supp. 250, 253 (D. D.C. 1992); see also View Crest
                  22    Garden Apartments v. United States, 281 F.2d 844 (9th Cir. 1960), cert. denied, 364 U.S.
                  23    902 (1960); 12 Charles A. Wright et. al., Fed. Prac. & Proc. Civ. § 2983, Appointment of
                  24    Receivers (3d ed. 2019).
                  25               B.     Analysis.
                  26               A receiver is necessary to protect Plaintiff’s interests in the Collateral. Applying
                  27    the Canada Life factors, it is readily apparent that a receiver is necessary to prevent waste
                  28    and loss and to protect Plaintiff’s interests.
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                         -8-
                        15620712
                           Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 9 of 12



                    1                     1. Valid Claim
                    2              Here, there can be no serious dispute that Plaintiff holds a claim against Defendants
                    3   and holds a valid security interest in the Collateral. Plaintiff loaned substantial sums to
                    4   Defendants pursuant to the Second Amended Loan Agreement for which it has not been
                    5   repaid. Those funds are now due and owing and no payment has been made by Defendants.
                    6   Accordingly, Plaintiff holds claims of breach of contract and guaranty against Defendants,
                    7   which are valid and actionable.
                    8              Additionally, Plaintiff has a valid security interest in substantially all of the assets of
                    9   the Defendants, including the subsidiaries of GRG. Defendants pledged their assets
                  10    (including membership interests held by GRG) as security for Plaintiff’s claims. The
                  11    security interests were validly perfected as required by the Uniform Commercial Code.
                  12    Accordingly, Plaintiff holds claims and interests against Defendants and in the Collateral.
                  13                      2. Existence or Likelihood of Fraud
                  14               Plaintiff at this time is unaware of the existence of fraud by the Defendants.
                  15    However, Plaintiff is aware of substantial mismanagement that causes Plaintiff considerable
                  16    concern over the Defendants’ ability to operate while insolvent. Plaintiff is aware that in
                  17    the midst of this financial crisis, Defendants, at the direction of Mr. Eby, caused significant
                  18    salary increases to be made to Mr. Eby’s wife and the marketing director. Additionally,
                  19    Defendants, at Mr. Eby’s direction, have prioritized the payment of Mr. Eby’s guaranteed
                  20    payments over the payment of other debts.
                  21                      3.      Danger of Property Dissipation
                  22               Defendants’ assets are in substantial risk of dissipation. As noted above, landlords
                  23    have begun to threaten to lock out Defendants from the various stores. If such a lockout
                  24    occurs, it will have a detrimental impact on the Collateral as Defendants may lose the right
                  25    to possession under the leases, employees will find other employment, and franchisors are
                  26    likely to declare defaults under the respective franchise agreements and terminate their
                  27    agreements with the Defendants.
                  28
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                          -9-
                        15620712
                          Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 10 of 12



                    1              Further, Defendants’ failure to meet payroll obligations may result in employees
                    2   going unpaid, which can result in substantial liability to Defendants as well as the
                    3   resignation of employees. It is axiomatic that without employees, a quick service restaurant
                    4   (or any business) cannot operate and will be forced to close, which then implicates the
                    5   potential defaults under the franchise agreements and ultimate termination.
                    6              Unsurprisingly, Defendants are in danger of losing the franchise agreements for lack
                    7   of payment of franchise fees and other defaults. Should these agreements be terminated,
                    8   the Collateral’s value will be substantially reduced as much of Defendants’ operational
                    9   viability is centered around a particular franchisor. Revoking any franchise agreement, let
                  10    alone multiple franchise agreements, will cause substantial harm to the Collateral.
                  11                      4.     Inadequacy of Available Legal Remedies
                  12               Receivership is the only appropriate legal remedy available to Plaintiff to protect the
                  13    Collateral and provide any sort of payment to Plaintiff on its claims. No other legal remedy
                  14    is available to Plaintiff that allows for the continued operation of Defendants while
                  15    simultaneously protecting the assets from dissipation and forfeiture.
                  16                      5.     Harm of Denial of Receivership Outweighs Injury to Defendants
                  17               Plaintiff recognizes the substantial interference a receivership creates for
                  18    Defendants’ assets and operations. However, Defendants are staring into the abyss with
                  19    landlords, franchisors, and other creditors starting the process to collect on their claims.
                  20    Accordingly, the future of Defendants is one in which there is a substantial likelihood they
                  21    will not be in business in a matter of weeks.
                  22               Viewed in this light, the appointment of a receiver who will take possession of the
                  23    Collateral and protect it from forfeiture and dissipation will actually provide value to the
                  24    Defendants. Through the receivership process it is possible the Collateral may be sold and
                  25    funds returned to the estate for the benefit of creditors aside from Plaintiff.              Left
                  26    unprotected, the assets of Defendants will be pulled apart by the landlords and terminated
                  27    by the franchisors until there is little of value to anyone.
                  28
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                        - 10 -
                        15620712
                          Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 11 of 12



                    1                     6.     Probability of Success and Possibility of Irreparable Harm
                    2              As discussed above, Plaintiff’s claims against Defendants has a high probability of
                    3   success. The facts and documents cannot be reasonably disputed. Defendants borrowed
                    4   $3,000,000.00 from Plaintiff and promised to repay those funds. To do so, they pledged
                    5   their assets as collateral. They have failed to repay the $3,000,000.00 and therefore Plaintiff
                    6   is entitled to pursue its remedies and collect from Defendants.
                    7              With respect to the possibility of irreparable harm, the documents Plaintiff are aware
                    8   of and has provided the Court with its Verified Complaint demonstrate that several locations
                    9   are either in danger of being locked out by the landlords or having the franchise agreement
                  10    terminated. Once these acts occur, it will have a serious impact on Defendants’ ability to
                  11    operate and on the value of the Collateral. Further, once possession is terminated or the
                  12    franchise agreements are revoked, it is not possible for Defendants to regain those assets or
                  13    for Plaintiff to pursue its security interests in those assets. Irreparable harm is likely to
                  14    occur, and occur soon, if the Collateral is not protected.
                  15                      7.     Suitability of Receivership
                  16               Receivership is the appropriate remedy here as discussed previously. Additionally,
                  17    given the multiple states in which Defendants operate, only a federal receivership with its
                  18    extra-territorial reach can protect all of the Collateral. Through a receivership the assets
                  19    will be protected, stores may be operated and even turned profitable, and the Collateral sold
                  20    as going concerns to potential buyers.
                  21               Further, and crucially, Defendants consented to the appointment of a receiver in the
                  22    Second Amended Loan Agreement.               As each of the Loan Agreements have stated,
                  23    Defendants agreed and consented that Plaintiff may “obtain the appointment of a receiver
                  24    to take possession of any or all of the Collateral and to operate any Obligor’s business and
                  25    to exercise such rights and powers as the court appointing such receiver shall confer upon
                  26    the receiver . . . .” See Complaint Exhibits B, D, and E Section 9.2. Defendants, having
                  27    defaulted on the Second Amended Loan Agreement, cannot now object or claim that
                  28    Plaintiff is not entitled to the relief requested herein.
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                        - 11 -
                        15620712
                          Case 2:20-cv-00544-SMB Document 4 Filed 03/16/20 Page 12 of 12



                    1   III.       BILL HUGHES IS AN APPROPRIATE RECEIVER
                    2              Attached as Exhibit 2 is the resume of Bill Hughes, a C.P.A. with considerable
                    3   experience as a receiver, chief restructuring officer, and chapter 11 trustee. Mr. Hughes has
                    4   the requisite qualifications necessary to discharge the responsibilities of a receiver in this
                    5   matter. Mr. Hughes has consented to accept the appointment, and has no prior affiliation
                    6   or association with Plaintiff.
                    7   IV.        CONCLUSION
                    8              For the foregoing reasons, Plaintiff requests the Court to order the appointment of a
                    9   receiver to: (1) take possession and charge of the collateral described in the parties’ April
                  10    29, 2019 Second Amended and Restated Loan, Guaranty and Security Agreement,
                  11    including the Subsidiary LLCs; (2) manage and care for the Collateral and Subsidiary LLCs
                  12    and exercise all rights available at law with respect to the Collateral and Subsidiary LLCs,
                  13    including the right to operate the businesses of Defendants and sale the Collateral and
                  14    Subsidiary LLCs; and (3) carry out such further orders as the Court deems just and proper.
                  15               Plaintiff also requests the Court to issue an order restraining Defendants and their
                  16    agents and any creditor of Defendants from interfering with the Collateral and Subsidiary
                  17    LLCs in any manner during the course of the receivership, and ordering Defendants and their
                  18    agents to turn over to the receiver all of the Collateral and Subsidiary LLCs.
                  19               DATED this 16th day of March, 2020.
                  20                                                       FENNEMORE CRAIG, P.C.
                  21
                  22                                                       By s/ Anthony W. Austin
                                                                             Anthony W. Austin
                  23                                                         Philip L. Brailsford
                                                                             Attorneys for Plaintiff
                  24                                                         HIP Lending Group, LLC
                  25
                  26
                  27
                  28
FENNEMORE CRAIG, P.C.
       PHOENIX

                                                                       - 12 -
                        15620712
